DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “for applying product” in line 1 where “product” lacks antecedent basis. It should be revised to read “for applying a product”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 1-5 and 14-22 are rejected under U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph. 
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the first bristles and the second bristles are flushed flatly” in line 15. It is found that there is no written disclosure as to what applicant means by “flushed flatly” nor was there drawings that would teach the bristles being flushed flatly.   
Claims 2-5, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 2-5, and 14-22 are rejected under U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5, and 14-22 are rejected under U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the first bristles and the second bristles are flushed flatly” in line 15. It is unclear as to what applicant means by “flushed flatly” as there is no written disclosure or drawings that would provide disclosure of the bristles being “flushed flatly”. For examination purposes, it will be interpreted as when the first bristle and second bristle meet, they would intertwined or meshed with one another. 
Claims 2-5, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 2-5, and 14-22 are rejected under U.S.C. 112(b).
Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14 and 19 recite “the applying product” in lines 1-2. It is found that the “product” is not positively claimed in claim 1 in which it is first introduced. However, how it appears that the applicant is attempting to positively require the “product” in claims 14 and 19. As such, it is unclear if the applicant intended to have the “product” to be positively required or if they intended the “product” to be functional language. For examination purposes, it will be interpreted as functional language. 
Claims 15-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claims 15-18 and 20-22 they depend on is rejected under U.S.C. 112(b). As such, 14-22 are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements (US 4600328 A).
	Re. Claim 11, Clements discloses a cosmetic applicator assembly (10+11, Fig. 1-2), comprising:
A container (Fig. 1, label 11) with a first chamber (Fig. 1, label 20) and a second chamber (Fig. 1, label 21);
Wherein a first attaching region (Annotated Figure A) in the first chamber fluidly connects with a first component (12) of a cosmetic applicator (10) (Fig. 1-2) (Col. 3, lines 21-34 describes how the fluid is able to flow from within the container onto the brush applicator itself and where it is shown in Fig. 2 that the brush and container connect to one another);
Wherein a second attaching region (see figure below) in the second chamber fluidly connects with a second component (13) of the cosmetic applicator (10) (Fig. 1-2) (Col. 3, lines 21-34 describes how the fluid is able to flow from within the container onto the brush applicator itself and where it is shown in Fig. 2 that the brush and container connect to one another);
wherein a plurality of first bristles (27) and a plurality of second bristles (32) of the cosmetic applicator (10) are coated with mascara evenly when the first component (12) and the second component (13) of the cosmetic applicator (10) are pulled out of the container (11) (Fig. 2; Abstract; As brushes 27, 32 are found to sit in a reservoir of mascara product within the chambers the assembly is capable of providing an even coat of mascara to the plurality of bristles when pulled out of the container).

    PNG
    media_image1.png
    573
    794
    media_image1.png
    Greyscale

Annotated Figure A
Re. Claim 12, Clements teaches the claimed cosmetic applicator assembly of claim 11 and further discloses the plurality of first bristles and the plurality of second bristles (27, 32) interact with an internal structure (See Annotated Figure B) for cosmetic product application onto the plurality of first bristles and the plurality of second bristles (Fig. 1-2; Col. 3, lines 21-34 wherein they interact with the internal structure by interacting with the edges of the internal structure (near label 15 for example would be one of the outer edges for the second chamber; See Annotated Figure B of Fig. 2) to remove excess material from the plurality of bristles).

    PNG
    media_image2.png
    587
    848
    media_image2.png
    Greyscale

Annotated Figure B 
Re. Claim 13, Clements teaches the claimed cosmetic applicator assembly of claim 11 and further discloses a first arm (Fig. 1, label 24) and a second arm (Fig. 1, label 30) of the cosmetic applicator are coupled with a first cap and a second cap disposed on the container (Fig. 1-2, labels 25 and 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Komori (JP 2010284515 A). 
Re. Claim 1 (as best understood), Tahara discloses an apparatus for applying product (Abstract) comprising:
A cosmetic applicator (Fig. 1a), comprising:
a first component (See Annotated Figure A of Fig. 1A wherein the component is greyed) comprising a first handle (See Annotated Figure A of Fig. 1A), a first arm (See Annotated Figure A of Fig. 1A), and a first head having a plurality of first bristles (See Annotated Figure A of Fig. 1A), wherein the first handle and the first arm meet at a first hinge and pivot region (See Annotated Figure A of Fig. 1A);
a second component (See Annotated Figure B of Fig. 1A wherein the component is greyed) comprising a second handle (See Annotated Figure B of Fig. 1A), a second arm (See Annotated Figure B of Fig. 1A), and a second head having a plurality of second bristles (See Annotated Figure B of Fig. 1A), wherein the second handle and the second arm meet at a second hinge and pivot region (See Annotated Figure B of Fig. 1A);
wherein the first hinge and pivot region hingeably attaches to the second hinge and pivot region (Fig. 1A);
wherein the first handle (See Annotated Figure A of Fig. 1A) and the second handle (See Annotated Figure B of Fig. 1A) are moved toward each other, the first head (See Annotated Figure A of Fig. 1A) and the second head (See Annotated Figure B of Fig. 1A) move toward each other (Fig. 2 shows that when the handles are towards one another, the heads are towards one another as well; Par. [0018], [0029]). 
Wherein the first bristles (See Annotated Figure A of Fig. 1A) and the second bristles (See Annotated Figure B of Fig. 1A) are flushed flatly (Fig. 2 shows that the first and second bristles are intertwined and mesh to one another) and are parallel to each other (Fig. 2) where the first handle (See Annotated Figure A of Fig. 1A) and the second handle (See Annotated Figure B of Fig. 1A) are pinched together (Fig. 2, Par. [0018], [0029]). 
However, Tahara is silent to the first arm and the second arm bend toward each other. 
Komori discloses a cosmetic applicator (Fig. 5A-5B) in the same field of endeavor comprising a first component comprising a first component (11-1), second component (11-2), first handle (11-1 right of label 17), a second handle (11-2 right of label 17), first arm (11-1 left of arm), second arm (11-2 left of arm), first bristle (13-1), second bristle (13-2), first hinge (12), pivot region (region of label 12), and second hinge (portion opposing to what label 12 is pointing to). Further, Komori discloses the first arm and the second arm bend toward each other to improve the holding of eyelashes within the applicator device (Fig. 5A-5B). 
It would have been obvious to someone skilled in the art before the effective filing date to modify the first and second arms of Tahara to be bent as taught by Komori to improve the retention of the eyelashes of the user within the applicator. 


    PNG
    media_image3.png
    612
    869
    media_image3.png
    Greyscale

Annotated Figure A 

    PNG
    media_image4.png
    521
    917
    media_image4.png
    Greyscale

Annotated Figure B 
Re. Claim 2 (as best understood), Tahara and Komori teaches the disclosed cosmetic applicator
of claim 1 and Tahara further discloses the plurality of bristles are a sufficient distance to allow the plurality of first bristles and the plurality of second bristles to interact with eyelashes and hair (Fig. 2, 4, and 6 of Tahara).
Re. Claim 4 (as best understood), Tahara and Komori teaches the disclosed cosmetic applicator
of claim 1 and Tahara further discloses the plurality of first bristles and the plurality of second bristles (See Annotated Figure A and B of Fig. 1A of Tahara) are moveable (Fig. 1a and 2 where they are found to move when the handles are moved together, it moves the corresponding plurality of bristles together).
Re. Claim 5 (as best understood), Tahara and Komori teaches the disclosed cosmetic applicator
of claim 1 and Tahara further discloses the movement of the plurality of first bristles and the plurality of second bristles (See Annotated Figure A and B of Fig. 1A of Tahara) comprises at least one physical interaction (Fig. 2, 4 and 6 of Tahara where they are found to move when the handles are moved together, it moves the corresponding plurality of bristles together. This would be providing physical interaction in which the first and second plurality of bristles would intertwine with one another).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Komori (JP 2010284515 A) and Maiello (US 9648850 B1).
	Re. Claim 3 (as best understood), Tahara and Komori teaches the disclosed cosmetic applicator of claim 1 but is silent to the first handle and the second handle are removably coupled to the first head and the second head.
	Maiello discloses an applicator in the analogous art of applicators and further discloses the first handle and the second handle are removably coupled to the first head and the second head (Fig. 6 and 8 of Maiello shows the first head and second head is connected to the rest of the applicator through the linear ends (44) which is shown to be removable) to interchange the head with various bristle members allowing the user to obtain various looks.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first head and second head of Tahara and Komori to be removable as taught by Maiello to interchange the head with various bristle members allowing the user to obtain various looks.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Maiello (US 9648850 B1).
	Re. Claim 6, Tahara discloses a bristle assembly (Fig. 1a), comprising:
a first component (See Annotated Figure A of Fig. 1A wherein the component is greyed) comprising a first handle (See Annotated Figure A of Fig. 1A), a first arm (See Annotated Figure A of Fig. 1A), and a first head having a plurality of first bristles (See Annotated Figure A of Fig. 1A)
a second component (See Annotated Figure B of Fig. 1A wherein the component is greyed) comprising a second handle (See Annotated Figure B of Fig. 1A), a second arm (See Annotated Figure B of Fig. 1A), and a second head having a plurality of second bristles (See Annotated Figure B of Fig. 1A)
wherein the first arm and the second arm flexibly independent or inversely dependent of each other (it is found that the arms are inversely dependent of each other to move the bristle assembly wherein the plurality of bristles of the first head and second head to move together when the first handle and second handle are moved apart and subsequently the arms being moved together)
However, Tahara is silent to the first handle and the second handle are removably coupled to the first head and the second head.
Maiello discloses an applicator in the analogous art of applicators and further discloses the first handle and the second handle are removably coupled to the first head and the second head (Fig. 6 and 8 of Maiello shows the first head and second head is connected to the rest of the applicator through the linear ends (44) which is shown to be removable) to interchange the head with various bristle members allowing the user to obtain various looks.
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first head and second head of Tahara to be removable as taught by Maiello to interchange the head with various bristle members allowing the user to obtain various looks.
Re. Claim 7, Tahara and Maiello teaches the claimed bristle assembly of claim 6 and Tahara further discloses the movement of the first component and the second component transmit mechanical force received from the first handle and the second handle to the plurality of first bristles and the plurality of second bristles respectively (Fig. 1a, and 2 wherein it is inherent that a mechanical force is transmitted from the first handle and second handle when moved together as it would subsequently
force the first bristles and second bristles to move together).
	Re. Claim 8, Tahara and Maiello teaches the claimed bristle assembly of claim 7 and Tahara further discloses the plurality of first bristles and the plurality of second bristles are a sufficient distance to allow the plurality of first bristles and the plurality of second bristles to interact with eyelashes and hair (Fig. 1a, 2, 4, and 6).
	Re. Claim 9, Tahara and Maiello teaches the claimed bristle assembly of claim 7 and Tahara further discloses the plurality of first bristles and the plurality of second bristles (See Annotated Figure A and B of Fig. 1A of Tahara) are moveable (Fig. 1a and 2 where they are found to move when the handles are moved together, it moves the corresponding plurality of bristles together).
Re. Claim 10, Tahara and Maiello teaches the claimed bristle assembly of claim 7 and Tahara further discloses the movement of the plurality of first bristles and the plurality of second bristles (See Annotated Figure A and B of Fig. 1A of Tahara) comprises at least one physical interaction (Fig. 2, 4 and 6 of Tahara where they are found to move when the handles are moved together, it moves the corresponding plurality of bristles together. This would be provide physical interaction in which the first and second plurality of bristles would intertwine with one another).
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Komori (JP 2010284515 A) and Smith (WO 2015172022 A1).
	Re. Claim 14-16 (as best understood), Tahara and Komori teaches the disclosed cosmetic applicator of claim 1 but is silent to the applying product is a drug, the drug being for treatment of demodex mites wherein the even application of the drug on eyelashes allows for precise dosage effectiveness of the demodex mites. Tahara does disclose the application of a product to the eyelashes as seen in Fig. 1b and 4. As it is fully immersed in the product within the container, it would be provided an even dispersion of product on the applicator and would as such provide an even application of the product to the eyelash. It should be noted that the product is not positively recited and is claimed functionally (“for applying a product”). 
Smith teaches a kit in the analogous art of eyelash product and further discloses a drug for treatment of demodex mites (Par. [0037]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Komori with the drug taught by Smith to provide treatment of demodex mites and reduce the presence of demodex mites on the user. Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the product to be applied in precise dosage as it would evenly disperse a dosage to the eyelashes due to the product being evenly held on the applicator.
Claim(s) 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Komori (JP 2010284515 A) and Shaw (US 20080275118 A1).
Re. Claim 14 and 17-18 (as best understood), Tahara and Komori teaches the disclosed cosmetic applicator of claim 1 but is silent to the applying product is a drug for stimulation of eyelash length growth for stimulation of eyelash thickening and fullness. Tahara does disclose the application of a product to the eyelashes as seen in Fig. 1b and 4. As it is fully immersed in the product within the container, it would be provided an even dispersion of product on the applicator and would as such provide an even application of the product to the eyelash.
Shaw teaches a cosmetic product in the same field of endeavor of cosmetic product and further discloses a drug for stimulation of eyelash length growth, and eyelash thickening and fullness (Par. [0016]) to target the hair loss by either making the eyelashes appear abundant or to stimulate the growth of the eyelash.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Komori with a drug for stimulation of eyelash length growth for stimulation of eyelash thickening and fullness as taught by Shaw to target the hair loss by either making the eyelashes appear abundant or to stimulate the growth of the eyelash.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Komori (JP 2010284515 A) and Hausman (WO 2013101713 A1).
	Re. Claim 19-20, Tahara and Komori teaches the disclosed cosmetic applicator of claim 1 but is silent to the applying product is a serum wherein it allows for stimulation of eyelash growth. Tahara does disclose the application of a product to the eyelashes as seen in Fig. 1b and 4. As it is fully immersed in the product within the container, it would be provided an even dispersion of product on the applicator and would as such provide an even application of the product to the eyelash.
Hausman teaches a cosmetic product in the same field of endeavor of cosmetic product and further discloses a serum for stimulation of eyelash growth (Pg. 15, lines 24-29) to aid in hair loss.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Komori to be a serum wherein it allows for stimulation of eyelash growth as taught by Hausman to aid in hair loss or the appearance of lack of eyelashes.
Claim 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Komori (JP 2010284515 A) and Wels (US 20170209350 A1).
Re. Claim 19 and 21, Tahara and Komori teaches the disclosed cosmetic applicator of claim 1 but is silent to the applying product is a serum wherein the serum allows for even moisturization of eyelashes. Tahara does disclose the application of a product to the eyelashes as seen in Fig. 1b and 4. As it is fully immersed in the product within the container, it would be provided an even dispersion of product on the applicator and would as such provide an even application of the product to the eyelash.
Wels teaches a cosmetic composition in the same field of endeavor and further discloses a serum wherein the serum allows for even moisturization of eyelashes (Par. [0129], Par. [0335]) to provide moisture to the eyelashes making it easier to apply cosmetic product.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara and Komori to be a serum wherein the serum allows for even moisturization of eyelashes to provide moisture to the eyelashes making it easier to apply cosmetic product.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 20070051385 A1) in view of Komori (JP 2010284515 A), Wels (US 20170209350 A1) and Travkina (CA 2561127 C).
Re. Claim 22, Tahara, Komori and Wels teaches the disclosed cosmetic applicator of claim 1 but is silent to the product being applied is a serum wherein the serum is for eyelash thickening and fullness. Wels does disclose composition can be presented as a product in many forms including a serum (Par. [0129]).
Travkina teaches a composition in the same field of endeavor of cosmetic keratinous product and further discloses a serum wherein the serum is for eyelash thickening and fullness (Abstract, Pg. 1, 11-13) to allow the eyelashes of the user to look fuller.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product of Tahara, Komori and Wels to be a serum for eyelash thickening and fullness as taught by Travkina to allow the eyelashes of the user to look fuller.
Response to Arguments
	Applicant argues that the claimed amendments overcome the non-final rejection filed on 5/11/2022; however, it is found that the amendments are unpersuasive. It is noted that the applicant does not argue the prior art fails to teach any specific limitation with respect to any of the independent claims, including those not amended, and in the previous office action. The prior art teaches all the claimed limitations and therefore, applicant’s general argument of the amendments to claim 1 overcome the prior art are not persuasive. 
It is noted that the prior art of Komori has been cited to teach the limitation of the arms being bent towards each other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/22/2022